Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: at least Paras. [0002] and [0026] have spacing issues, e.g., “face  will” and “107to.”  Further, the term “rob” appears to be a typo in Para. [0024] and should be “rod.”  
Appropriate correction is required.
Claim Objections
Claims 1 and 2 is objected to because of the following informalities: in claim 1 the term “cylinder)” should be “cylinder” and there is an extra space after the term “wheel” in the preamble, and in claim 2 there is an extra space in the phrase “frame  and.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an output end of the oil cylinder fixedly connected downward to an upper pressing disc” which renders the claim indefinite because it is not clear how an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109226346 A to Yukai in view of KR 100235157 B1 to Moo-Soo and CN 107662120 A to Liu.
Regarding claim 1
a transport device 2 and a correction device 1 (Figs. 1, 2, and 9; P. 8, Lns. 19-28), wherein the transport device 2 is configured to transport the aluminum alloy wheel to the correction device 1 (Figs. 1, 2, and 9; the feeding device 2 is capable of transporting an aluminum alloy wheel); and 
Wherein the correction device 1 comprises a rack body (Fig. 1; the chassis frame is the rack body), which is provided with an oil cylinder 51 on an upper part (Figs. 1, 2, and 4-5; P. 8, Lns. 37-46), a lower pressing plate 31 on a middle part (Figs. 1, 2, and 7; P. 10, Lns. 11-26), with 
an output end of the oil cylinder 51 fixedly connected downward to an upper pressing disc 8 (Figs. 1, 2, and 4-5; P. 8, Lns. 37-46 and P. 9, Lns. 8-12; the oil cylinders 51 are connected to the press devices 8 and are configured to move them downward).
Yukai fails to explicitly teach the correction device including a jacking air cylinder on a bottom part and an output end of the jacking air cylinder fixedly connected upward to a lifting frame, on which a displacement roller way is provided.  Yukai teaches that a motor 38 on a bottom part of the rack body, i.e., the chassis frame, that is connected to a lifting frame 33 and configured to move it upward (Figs. 1, 2, and 7; P. 10, Lns. 11-26).
Moo-Soo teaches shaping equipment including a transport device 2, 3 and a shaping device 7-10 (Fig. 1; P. 7, Lns. 7-25), wherein the shaping device includes a rack body (Fig. 1) provided with a pressing plate 5 on a middle part (Fig. 1; P. 7, Lns. 7-25; the plate 5 is provided to position and fix in place a component as it is being pressed) and a jacking air cylinder 6 on a bottom part and an output end of the jacking air cylinder 6 fixedly connected upward to the plate 5 (Fig. 1; P. 7, Lns. 7-25; the air cylinder 6 is connected to the plate 5 and configured to drive it up and down).
It would have been obvious to substitute the motor of Yukai with the air cylinder of Moo-Soo as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a mechanism to drive the upward and downward movement of the plate.
Liu teaches correcting equipment for an aluminum alloy wheel (Abstract) including a frame on which a displacement roller way is provided (Fig. 3). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the system of Yukai to include the displacement roller way on the lifting frame (e.g., on top of the plate 31 which is on lifting frame 33) so that the component being shaped by the press may be moved off of the support plate and on to the exit transport segment, thus allowing for a flow of components through the system without requiring manual movement of the component from the shaping device to the transport device.
Regarding claim 2, modified Yukai teaches the correction equipment for the end face of the aluminum alloy wheel according to claim 1 (Figs. 1-2), wherein a groove 32 matched with the lifting frame 33 and the displacement roller way is provided on the lower pressing plate (Fig. 7; P. 10, Lns. 11-26; the grooves 33 on the bottom of plate 31 match the grooves 34 on the lifting plate, and also match the roller way included in modified Yukai as the roller way is positioned on the plate to move with the interaction of the grooves), and the jacking air cylinder is configured to drive the lifting frame 33 to move up and down (Fig. 7; modified Yukai includes an air cylinder in place of the motor that would drive the lifting block 33 up and down depending on the orientation of up and down), so as to transport and place the aluminum alloy wheel on the lower pressing plate 31 (Fig. 7; the wheel on plate 31 would be transported up and down via the movement of the air cylinder and block 33).
Regarding claim 3
Regarding claim 4, modified Yukai teaches the correction equipment for the end face of the aluminum alloy wheel according to claim 3 (Figs. 1-2), wherein the output end of the conveying motor 24 is connected with the conveying roller way 22 through a chain (Figs. 1 and 9; P. 10, Lns. 26-32; Fig. 9 shows the motor connected by a chain).
Regarding claim 5, modified Yukai teaches the correction equipment for the end face of the aluminum alloy wheel according to claim 2 (Figs. 1-2). 
However, Yukai fails to explicitly teach wherein a displacement motor is further provided on the lifting frame, and an output end of the displacement motor is connected to the displacement roller way.
Yukai teaches providing a motor 24 to drive a conveyor roller way 22, and connecting the output of the motor to the roller way (Figs. 1 and 9; P. 10, Lns. 26-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the roller way of the lifting frame if Yukai with the conveying motor connected to the rollers as taught by Yukai so that that rollers are automatically driven to convey the components from the shaping device to the transporting device.
Regarding claim 6, modified Yukai teaches the correction equipment of the end face for the aluminum alloy wheel according to claim 5 (Figs. 1, 2, and 9), wherein the output end of the displacement motor is connected with the displacement roller way through a chain (Figs. 1 and 9; it is noted that modified Yukai includes the motor connected to the rollers of the transport device of Yukai, and thus includes a chain connection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 108372220 A to Xiaodong teaches a shaping device including a transport device 12, 13 and a shaping device 1 (Fig. 1) in which the shaping device 1 includes a frame 2 with a hydraulic cylinder .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725